DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated August 23, 2021 was submitted on November 23, 2021.  Claims 100, 115 and 117-119 were amended.  Claims 120 and 121 were added.  Claims 100-121 are currently pending.
The amendments to claims 100, 115 and 117-119 have overcome the rejections under 35 U.S.C. §112 of claims 100-119 (¶¶ 3-6 of the Office Action).  These rejections have therefore been withdrawn.
The amendments to claims 100, 115 and 117-119 have also overcome the rejections under 35 U.S.C. §103 of claims 100-119 (¶¶ 11-39 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, a new ground of rejection of claims 100-119 has been made as detailed below.  New claims 120-121 have also been rejected as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 100-105, 107-114, 118, 119 and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Segaert (European Patent Publication No. EP 2 883 712 A1, cited in IDS submitted January 24, 2020) in view of Hakansson et al. (U.S. Patent Application Publication No. 2016/0201324 A1, cited in IDS submitted January 24, 2020) and Simon et al. (U.S. Patent Application Publication No. 2003/0129362 A1).
Regarding claim 100, Segaert discloses a method for manufacturing a floor panel (Title of Segaert, method for manufacturing floor covering), wherein the floor panel has an upper surface showing a relief (Abstract, FIG. 3 of Segaert, floor covering includes an upper wear layer #6 having a relief) and wherein the method comprises the following steps: providing a substrate ([0021], FIG. 3 of Segaert, preparing a semi-finished product with a substrate layer); providing a top layer above the substrate, which top layer comprises a decor layer, a thermoplastic wear layer, and a lacquer layer provided above the wear layer (FIG. 3 of Segaert, décor layer #7, wear layer #6 and lacquer layer #25 provided above substrate layer #9A); and embossing the wear layer in order to form the relief ([0053], FIG. 4 of Segaert, wear layer is structured by mechanical press element or structured roller which is an embossing process).
Segaert does not specifically disclose that the maximum relief depth is larger than 100 microns.  Hakansson, however, discloses a wear resistant layer for a building panel such as a floor panel which has embossed portions with a depth exceeding 100 µm (Abstract, [0003], [0038] of Hakansson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the wear layer in the method of Segaert with a maximum relief depth is larger than 100 microns as taught by Hakansson since Hakansson establishes that wear layers having such relief depths were suitable for use as floor coverings.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable 
Segaert does not specifically disclose embossing together the wear layer and the lacquer layer to form the relief.  Rather, Segaert discloses applying the lacquer layer to the embossed wear layer ([0021] of Segaert).  Simon, however, discloses a mechanically embossed floor covering wherein a photopolymer coating such as a curable polyurethane (PU) (i.e., a lacquer) is applied to a plastic top layer and both layers are embossed together ([0041] of Simon).  According to Simon, the PU lacquer coating provides a dry non-tacky surface for embossing the underlying layer ([0042] of Simon) and provides better results when compared to processes wherein the PU lacquer layer is applied after embossing because it uses latent heat in the product to help dry the coating ([0043] of Simon).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to emboss the wear layer and the lacquer layer together in the modified process to form the relief as taught by Simon.  One of skill in the art would have been motivated to do so in order to provide a dry non-tacky surface for embossing the underlying thermoplastic layer and to use latent heat in the product to help dry the coating as taught by Simon ([0042]-[0043] of Simon).
Regarding claim 101, Segaert disclose that the lacquer layer is provided directly above the wear layer (FIG. 3 of Segaert, lacquer layer #25 provided directly above wear layer #6).
Regarding claim 102, in the modified method the lacquer layer would be provided above the wear layer prior to providing this latter with any relief ([0042] of Simon, thermoplastic wear and lacquer layers embossed together).
Regarding claim 103, Segaert discloses that the lacquer layer is provided on the wear layer by means of a roller ([0053] of Segaert, lacquer applied with a roller).
Regarding claim 104, Segaert discloses that the roller is a rubber roller ([0053] of Segaert, lacquer applied with a roller).
Regarding claim 105, Segaert discloses that the wear layer is connected to a remaining or underlying part of the floor panel (FIG. 3 of Segaert, wear layer connected to substrate layer #9A).
Regarding claim 107, Simon discloses that the lacquer layer is cured after it is embossed ([0041] of Simon, PU lacquer UV cured after embossing).
Regarding claim 108, Simon discloses that the method comprises the step of curing or drying the lacquer layer partially, but not completely ([0041] of Simon, PU lacquer can be partially UV cured before embossing).
Regarding claim 109, Simon discloses that the lacquer layer is partially cured or dried prior to being embossed ([0041] of Simon, PU lacquer can be partially UV cured before embossing).
Regarding claim 110, Segaert discloses that the wear layer is connected to a remaining or underlying part of the floor panel (FIG. 3 of Segaert), but does not specifically disclose that the lacquer layer is provided above the wear layer and is partially cured or dried prior to connecting this wear layer to the remaining or underlying part of the floor panel.  Rather, Segaert discloses embossing the wear layer on the substrate layer ([0021] of Segaert).  Hakansson, however, 
Regarding claim 111, Segaert discloses that above the lacquer layer an additional lacquer layer is provided (FIG. 3 of Segaert, lacquer layer #26).
Regarding claim 112, Segaert discloses that the additional lacquer layer is situated directly above the embossed lacquer layer (FIG. 3 of Segaert, lacquer layer #26 directly above lacquer layer #25).
Regarding claim 113, Segaert discloses that the additional lacquer layer is provided after the relief is formed ([0021] of Segaert).
Regarding claim 114, Segaert discloses that the additional lacquer layer is not embossed or deformed (FIG. 3 of Segaert).
Regarding claim 120, Hakansson does not specifically disclose that the maximum relief depth exceeds 200 microns.  Hakansson, however, discloses a wear resistant layer for a building panel such as a floor panel which has embossed portions with a depth exceeding 100 µm (Abstract, [0003], [0038] of Hakansson).  Hakansson therefore clearly teaches a maximum relief depth range (i.e., >100 microns) that encompasses that recited in claim 120 (i.e., >200 microns) which would render the claimed depth range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 118, Segaert discloses a method for manufacturing a floor panel (Title of Segaert, method for manufacturing floor covering), wherein the floor panel has an upper surface showing a relief (Abstract, FIG. 3 of Segaert, floor covering includes an upper wear layer #6 having a relief), and wherein this method comprises the following steps: providing a substrate ([0021], FIG. 3 of Segaert, preparing a semi-finished product with a substrate layer); providing a top layer above the substrate, which top layer comprises a decor layer, a thermoplastic wear layer, and a lacquer layer provided above the wear layer (FIG. 3 of Segaert, décor layer #7, wear layer #6 and lacquer layer #25 provided above substrate layer #9A); connecting the wear layer to a remaining or underlying part of the floor panel (FIG. 3 of Segaert, wear layer connected to underlying substrate  layer #9A); providing the lacquer layer above the wear layer (FIG. 3 of 
Segaert does not specifically disclose embossing together the wear layer and the lacquer layer to form the relief.  Rather, Segaert discloses applying the lacquer layer to the embossed wear layer ([0021] of Segaert).  Simon, however, discloses a mechanically embossed floor covering wherein a photopolymer coating such as a curable polyurethane (PU) (i.e., a lacquer) is applied to a plastic top layer and both layers are embossed together ([0041] of Simon).  According to Simon, the PU lacquer coating provides a dry non-tacky surface for embossing the underlying layer ([0042] of Simon) and provides better results when compared to processes wherein the PU lacquer layer is applied after embossing because it uses latent heat in the product to help dry the coating ([0043] of Simon).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to emboss the wear layer and the lacquer layer together in the modified process to form the relief as taught by Simon.  One of skill in the art would have been motivated to do so in order to provide a dry non-tacky surface for embossing the underlying thermoplastic layer and to use latent heat in the product to help dry the coating as taught by Simon ([0042]-[0043] of Simon).
Segaert discloses that the wear layer is connected to a remaining or underlying part of the floor panel (FIG. 3 of Segaert), but does not specifically disclose that the lacquer layer is provided above the wear layer prior to connecting the wear layer to the remaining or underlying part of the floor panel.  Rather, Segaert discloses embossing the wear layer on the substrate layer ([0021] of Segaert).  Hakansson, however, discloses that the wear resistant layer of a floor covering can be laminated to the core or underlying layers before or after embossing ([0021] of 
Regarding claim 119, Segaert discloses that the top layer comprises an additional lacquer layer which preferably is provided after the forming of the relief (FIG. 3, [0021] of Segaert) but does not specifically disclose that the maximum relief depth is not larger than 100 microns.  Hakansson, however, discloses a wear resistant layer for a building panel such as a floor panel which has embossed portions having a maximum depth of 30 µm (Abstract, [0003], [0037] of Hakansson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the wear layer in the method of Segaert with a maximum relief depth of 30 microns as taught by Hakansson since Hakansson establishes .
Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Segaert in view of Hakansson and Simon as applied to claim 100 above and further in view of Smith et al. (U.S. Patent No. 4,612,074, cited in previous Office Action).
Regarding claim 106, Segaert does not specifically disclose that the floor panel, after the relief is formed, is immersed in a water bath.  Smith, however, discloses a method of producing a floor covering in which an embossed plastic web is cooled in a water bath (2:24-25 of Smith).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to immerse the embossed wear layer in the modified method since Smith establishes that such a method was known to cool embossed plastic webs during manufacturing of floor coverings.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known .
Claim 121 is rejected under 35 U.S.C. 103 as being unpatentable over Segaert in view of Hakansson and Simon as applied to claim 111 above and further in view of Chen et al. (U.S. Patent No. 6,228,463, cited in IDS submitted January 24, 2020).
Regarding claim 121, Segaert does not specifically disclose that the lacquer layer and the additional lacquer layer are performed with the same gloss degree.  Segaert, however, discloses that the floor covering preferably shows a difference in gloss degree obtained by a difference in glass degree between the lacquer layers ([0011] of Segaert).  Segaert therefore does not require that the two lacquer layers have a different degree of gloss but, rather, recites that such layers are optional.  Chen discloses floor coverings comprising a continuous wear layer, a continuous top coat (i.e., lacquer) layer above the wear layer and a non-continuous top-coat (i.e., lacquer) layer above the continuous lacquer layer (11:38-42 of Chen).  According to Chen, each of these layers can have the same or a different degree of gloss depending upon the desired effect (11:42-47 of Chen).  It would have been obvious to a person having ordinary skill in the art as of the effective .  
Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over Segaert in view of Simon.
Regarding claim 115, Segaert discloses a method for manufacturing a floor panel (Title of Segaert, method for manufacturing floor covering), wherein the floor panel has an upper surface showing a relief (Abstract, FIG. 3 of Segaert, floor covering includes an upper wear layer #6 having a relief), and wherein this method comprises at least the following steps: providing a substrate ([0021], FIG. 3 of Segaert, preparing a semi-finished product with a substrate layer); providing a top layer above the substrate, which top layer comprises a decor layer, a thermoplastic wear layer, and a lacquer layer provided above the wear layer (FIG. 3 of Segaert, décor layer #7, wear layer #6 and lacquer layer #25 provided above substrate layer #9A); embossing the wear layer in order to form the relief ([0053], FIG. 4 of Segaert, wear layer is structured by mechanical press element or structured roller which is an embossing process); and providing an additional lacquer layer above the lacquer layer after the relief has been formed (FIG. 3 of Segaert, lacquer layer #26).
Segaert does not specifically disclose embossing together the wear layer and the lacquer layer to form the relief.  Rather, Segaert discloses applying the lacquer layer to the embossed wear layer ([0021] of Segaert).  Simon, however, discloses a mechanically embossed floor covering wherein a photopolymer coating such as a curable polyurethane (PU) (i.e., a lacquer) is applied to a plastic top layer and both layers are embossed together ([0041] of Simon).  According to Simon, the PU lacquer coating provides a dry non-tacky surface for embossing the .
Claim 117 is rejected under 35 U.S.C. 103 as being unpatentable over Segaert in view of Simon as applied to claim 115 above and further in view of Hakansson.
Regarding claim 117, Segaert does not specifically disclose that the maximum relief depth is not larger than 100 microns.  Hakansson, however, discloses a wear resistant layer for a building panel such as a floor panel which has embossed portions having a maximum depth of 30 µm (Abstract, [0003], [0037] of Hakansson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the wear layer in the method of Segaert with a maximum relief depth of 30 microns as taught by Hakansson since Hakansson establishes that wear layers having such relief depths were suitable for use as floor coverings.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 100-102, 105, 115, 118 and 120 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,794,068 B2 (the reference patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the reference patent recites a method for manufacturing a floor panel as recited in claim 100 having a maximum relief depth larger than 100 microns (maximum relief depth > 200 microns recited in claim 18 of the reference patent which anticipates the claimed range) comprising providing a substrate, providing a top layer above the substrate comprising decor, thermoplastic wear and lacquer layers and embossing together the wear and lacquer layers to form the relief.  Regarding claim 101, claim 18 of the reference patent recites that the lacquer layer is provided directly above the wear layer.  Regarding claim 102, claim 18 of the reference patent recites that the lacquer layer is provided above the wear layer prior to providing the relief (wear layer and lacquer layer embossed together).  Regarding claims 105 and 118, claim 18 of the reference patent recites that the wear layer is connected to a remaining part of the floor panel .
Allowable Subject Matter
Claim 116 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 116, the closest prior art is to Segaert.  Segaert discloses a method as recited in claim 115 comprising providing a substrate, providing a top layer including a decor layer and a wear layer, embossing the wear layer and providing first and second lacquer layers above the wear layer (see rejection of claim 115 above).  While Segaert discloses embossing the wear layer before applying the first lacquer layer instead of embossing the wear and lacquer layers together to form the relief, Simon provides motivation to apply the lacquer layer to the wear layer before embossing.  Neither Segaert nor Simon, however, teach or reasonably suggest that the lacquer layer and additional lacquer layer are cured together as recited in claim 116.  Moreover, Segaert discloses curing the layers separately and by different techniques ([0057] of Segaert).  
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that claims 100 and 118 recite a floor panel having a realistic décor and relief while preventing the formation of glossy spots on the surface of the floor panel (i.e., preventing differences in degree of gloss) (pp. 8-10 of the amendment).  It is noted that the features upon which applicant relies (i.e., preventing differences in degree of gloss) are not recited in claims 100 and 118.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant also asserts that Walter fails to teach the depth of relief, the presence of a decor layer, the presence of a separate wear layer and lacquer layer and embossing the wear and lacquer layers together (pg. 10, 4th full ¶ of the amendment) and that Walter fails to provide motivation for being combined with Segaert and Hakansson (pg. 10, 4th full ¶ of the amendment).  The Office Action, however, is now relying upon Simon which provides clear motivation for being combined with Segaert and Hakansson ([0042]-[0043] of Simon).  
The applicant also asserts that the proposed combination of references fails to teach a method for creating a floor panel preventing differences in gloss required by claims 100 and 118 (pg. 11, 1st full ¶ of the amendment).  These features, however, are not recited in claims 100 and 118.
The applicant also asserts that one of ordinary skill in the art would not expect a floor panel having a relief of 200 microns or greater as recited in claim 120 to prevent degrees of gloss (pg. 13, 1st
The applicant also asserts that Segaert teaches that the two lacquer layers should have a difference in gloss and the combination of references therefore fails to teach a method as recited in claim 121 wherein the lacquer layers have the same degree of gloss (pg. 13, 2nd full ¶ of the amendment).  The Office Action, however, is relying on Chen to address this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/JOHN L GOFF II/Primary Examiner, Art Unit 1746